Citation Nr: 0724842	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-24 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1985 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified at a Board hearing in July 2007, and 
the veteran submitted a waiver of RO consideration of any 
additional submitted evidence.


FINDING OF FACT

The veteran was treated for gout in service, and this 
treatment continues.  


CONCLUSION OF LAW

Gout was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
gout, which represents a complete grant of the benefit sought 
on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Thus, no discussion of VA's duties to notify and assist is 
required.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred or aggravated in service. 38 C.F.R. § 
3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

At a hearing before the Board, the veteran testified that he 
has had foot problems since April 1985, and was formally 
diagnosed with gout in 1996.  He indicated that has received 
treatment for this disability since 1985 to the present.

Service medical records show that the veteran was repeatedly 
treated for gout, including in the months just prior to his 
discharge in August 2004.  VA medical records, dated in April 
2005, indicate a current diagnosis of gout, and the veteran 
credibly described on-going treatment for gout.  

A VA examination was conducted in May 2004.  The VA examiner 
diagnosed the veteran as having gout in both feet.  However, 
an addendum to this examination stated that there was no 
pathology to render a diagnosis of gout.  A second VA 
examination was conducted in February 2005 to assess the 
veteran's diabetes, but the examiner noted the veteran's 
current gout, its symptoms and treatment, and opined that the 
veteran had a history of previous gout.  

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the doubt" 
when there is an approximate balance of positive and negative 
evidence (i.e. where the evidence supports the claim or is in 
relative equipoise, the appellant prevails).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56.  Only 
where the "fair preponderance of the evidence" is against the 
claim will the veteran lose.  Id.

Given the presence of gout in service, and the above 
described evidence reflecting its on-going presence, 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the criteria for service connection have 
been met, and the veteran's claim is granted.


ORDER

Service connection for gout is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


